office_of_chief_counsel department of the treasury internal_revenue_service washington d c number info release date cc tege eoge et1 conex-125590-03 uils date signed date signed by catherine e livingston dear this letter is in response to your inquiry of date on behalf of a small_business constituent who wrote about the use of revproc_2002_41 as an optional expense substantiation rule in reimbursing certain expenses related to the use of welding and mechanics rigs the constituent information you forwarded primarily included questions about the definition of eligible_employer provided in revproc_2002_41 and the result of reimbursing rig-related expenses to employees without using that revenue_procedure specifically when these reimbursements can be excluded from wages whether the expense reimbursements constitute wages is generally controlled by whether the expense reimbursements are received under an accountable_plan payments received under an accountable_plan are excluded from an employee’s wages and gross_income are not required to be reported on the employee’s form_w-2 wage and tax statement and are not subject_to employment_taxes however payments received under a nonaccountable_plan are included in the employee’s wages and gross_income are required to be reported on the employee’s form_w-2 and are subject_to applicable employment_taxes to help you understand how this federal tax issue affects the pipeline industry i provided a general discussion of the accountable_plan rules and related rules for the pipeline industry 1the term employment_taxes_generally refers to income_tax_withholding under sections of the internal_revenue_code code the taxes imposed by the federal_insurance_contributions_act fica under sections of the code and the tax imposed by the federal_unemployment_tax_act futa under sections of the code accountable_plan requirements a reimbursement or other expense allowance arrangement will qualify as an accountable_plan if it meets the requirements of business connection substantiation and returning amounts in excess of expenses sec_62 of the code and regulations thereunder business connection requirement to meet the business connection requirement an arrangement must provide advances allowances or reimbursements for certain deductible business_expenses that are paid_or_incurred by the employee in connection with the performance of his services as an employee the arrangement will not meet this requirement if the payor arranges to pay an amount regardless of whether the employee incurs or is reasonably expected to incur deductible business_expenses substantiation requirement the payor must require the employee to substantiate his or her expenses within a reasonable_time an employee must generally substantiate the amount time place and business_purpose of the expense return of excess requirement the arrangement must require the employee to return to the payor within a reasonable_time amounts in excess of substantiated expenses revproc_2002_41 provides for optional deemed substantiation the irs developed revproc_2002_41 under the industry issue resolution iir pilot program which was designed to resolve frequently disputed or burdensome tax issues submitted by taxpayers associations and other groups representing businesses as part of this program representatives of the pipeline construction industry requested clarification of the proper treatment of amounts paid to employee welders and heavy equipment mechanics who provide heavy equipment in_connection_with_the_performance_of_services at issue was whether the amounts should be treated as reimbursement of expenses subject_to the accountable_plan requirements as a result the irs issued revproc_2002_41 which any eligible_employer can use generally an eligible_employer is one who hires employee rig welders or heavy equipment mechanics and requires as a condition_of_employment that the employees provide a welding or mechanics rig and use the rig to perform services as an employee in the construction repair or maintenance of transportation mainline pipeline revproc_2002_41 provides an optional simplified expense substantiation method known as deemed substantiation to substantiate the amount of rig-related expenses time place and business_purpose are not deemed substantiated the employer’s reimbursement arrangement must still meet the business connection requirement and otherwise satisfy the additional accountable_plan requirements the irs also issued revrul_2002_35 which clarifies that payments to employees for equipment they must provide as a condition_of_employment are wages for federal employment_tax purposes unless such amounts are paid under an accountable_plan revrul_2002_35 also revoked revrul_68_624 which provided that payments to the worker for use of a heavy truck were not wages for federal employment_tax purposes thus an employer may no longer rely on revrul_68_624 to exclude payments for_the_use_of employee owned equipment from wages additionally the procedures in revproc_2002_41 are optional an employer could opt to reimburse actual expenses under an accountable_plan ie reimbursements not treated as wages to reimburse rig-related expenses without the use of the revenue_procedure the employee must provide sufficient information so the payor can identify the specific nature of each expense and determine the expense is attributable to the payor’s business activities the employee must substantiate each element of an expenditure to the payor it is not sufficient if the employee merely totals expenses into broad categories or reports individual expenses using vague nondescriptive terms such as miscellaneous business_expenses future guidance for other industries that use accountable plans although revproc_2002_41 applies only to eligible employers we recognize non-eligible employers may similarly provide payments to employees for providing equipment the employees used in the performance of services therefore in revproc_2002_41 we requested comments from other industries facing similar issues in implementing accountable plans especially when the nature of the industry results in employees working for multiple employers during the year your constituent is welcome to submit a comment to the address provided in revproc_2002_41 further we have recently issued revproc_2003_36 which describes the application process under the permanent iir_program applications for the iir_program may be submitted at any time during the year and will be reviewed semi-annually generally after march and august of each year however the application deadline for issues under the iir_program we will consider including on the treasury department’s and the irs’s guidance priority list for is date this letter will be available for public inspection after we delete any identifying information including names and addresses under the freedom_of_information_act i hope this information is helpful if you have any further questions please call me at or of my staff at sincerely catherine e livingston assistant chief_counsel exempt_organizations employment_tax government entities office of the division counsel associate chief_counsel tax exempt and government entities
